[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 120 
This action was brought by the plaintiff to recover damages to his lots bounded on Spring street in the city of Amsterdam, caused by changing the grade of the street, and also to vacate an assessment made upon the lots for sidewalks constructed in front thereof on Spring and Kimball streets. The plaintiff recovered a judgment for his damages and vacating the assessment, and that judgment is brought under review by this appeal.
(1) Except as some statute may provide for compensation to an abutting owner whose land is injured by a change in the grade of a street, lawfully made, he is without remedy, and however serious his damages may be he can receive no compensation. (Dillon's Municipal Corporations, §§ 990, etc.; Radcliff'sExecutors v. The Mayor, 4 N.Y. 195.) But where the title of the abutting owner extends to the center of the street, whoever, without authority of law, illegally and wrongfully excavates or otherwise interferes with the street, is responsible to him for the damages. Here the city caused the street adjoining the plaintiff's lots to be cut down several feet, and unless this was legally done by authority of law it is responsible to him for his damages. It claims that it was authorized to change the grade of the street under its charter. *Page 123 
(§ 95, chap. 131 of the Laws of 1885.) That section provides that the common council shall have power to cause any street "to be graded, paved or repaired," and to determine by resolution what part or portion, if any, not exceeding twenty-five per centum, of the expense thereof shall be paid by general tax upon the city, and what part or portion shall be defrayed by special assessment upon such portions of the real estate and against the owners and occupants thereof as the assessors of the city shall deem more immediately benefited by the improvement. In the same section it is provided, however, that "when the grade of a street has been established and the street graded accordingly, the grade shall not be changed and the street graded according to the changed grade, except upon petition of the owners of a majority of the lineal feet fronting on the part of the street to be graded, or unless compensation be made to the owners of property injured by the re-grading, such compensation to be determined by agreement or by the three commissioners to be appointed by the County Court of Montgomery county or the Supreme Court," etc.
Abutting owners are frequently seriously injured by changing the grades of streets in front of their property, and, as has been stated, without some special provision of law, they are without remedy. This provision in the character of the defendant was inserted to give relief in such cases. It was intended to provide for all cases where the previously established grade of a street shall have been changed so as to cause damages to the abutting owners, and the statute must be so construed as to give effect to the policy thus indicated. Before the grade of a street which has been once established can be changed two things must occur, there must be the petition of the owners of a majority of the lineal feet fronting on the street to be graded, and compensation must be made to the owners of the property injured by the re-grading. The literal reading of this portion of the section would require only one of these two things, either the petition or the compensation. But to effectuate the plain purpose of the statute the word "or" should be "and" or "nor," and such a change in a word, to *Page 124 
give effect to the plain intention of the legislature, is sanctioned by many precedents. Unless the language be so read an abutting owner might be opposed to the improvement of a street in front of his premises, and yet, if a majority of the owners petitioned for the improvement, he would be without any remedy for the damages thereby caused to him. His damages are just as great whether the improvement has been petitioned for or not, and the fact of the petition should not subject him to damages without compensation. It is said that section 95 in the defendant's charter was copied substantially from section 98, chapter 150 of the Laws of 1872, the charter of the city of Kingston, and in that section the word "nor" is used in the particular provision now under consideration, instead of the word "or." So we are of the opinion that, assuming that the grade of Spring street had been once established, its grade could not be changed, except upon the petition of the owners of a majority of the lineal feet fronting upon the part of the street to be graded.
It is said, however, on the part of the defendant, that the grade of this street had never been previously established, and, therefore, that this was not a case of a change of grade. We think, upon the undisputed facts in this case, that the grade of the street had become established. It had been used as a public street for more than forty years. Houses were built compactly on both sides, conforming to the grade of the street as it then existed, and the street was graded and improved by the city and its predecessor, the village of Amsterdam. Sidewalks had been built under direction of the municipal authorities upon grades given by them, and thus it is clear that the grade had become established by long usage, and by the acquiescence and recognition of the village and the city. The claim that the grade of a street could become established within the meaning of the statute under consideration only by a formal ordinance of the municipality finds no sanction in the language used. There are many streets in cities and villages the grades of which have not been established by ordinances. They have either been left in their natural condition or worked and *Page 125 
improved from time to time by the municipal authorities without the formal establishment of any definite grade; and when upon such streets buildings are erected conforming to the existing grade, if that grade be changed, the mischief arises for which the provision in section 95 was intended to provide. Without referring minutely to the evidence in this case, we think sufficient appears to show that the grade had become established prior to 1887 when the defendant caused the change of the grade of which the plaintiff complains. There are precedents for the conclusion that the grade of a street may become established by usage, acquiescence and recognition without any formal ordinance on the part of the municipality. (McCall v. Village ofSaratoga Springs, 29 New York State Reporter, 699; Bartlett v.Village of Tarrytown, 30 id. 341; O'Reilley v. City ofKingston, 114 N.Y. 439; Whitmore v. Village of Tarrytown,
137 id. 409.) Therefore, as there was no petition for changing the grade of this street as required by the section of the statute referred to, the defendant was wholly without authority to inaugurate the change, and its interference with the street was wrongful and illegal, and it became responsible to the plaintiff for any damages thereby caused to his property.
It also appears that the contract for doing the work was made without authority, and hence the defendant is without any justification whatever for its interference with the street in front of the plaintiff's premises.
But the claim is further made on behalf of the defendant that the plaintiff's only remedy for damages caused to him by the change of grade was that given by the section, to wit, the appraisal of the damages and the award of compensation by three commissioners. But the remedy there provided can be invoked only in the case of the lawful change in the grade of the street. Where the change is utterly illegal and void there is no authority for the appointment of commissioners, and such commissioners, if appointed, would have no jurisdiction to determine and award the compensation. Hence, the only remedy of the plaintiff was by action to recover his damages. *Page 126 
(2) The assessment for laying sidewalks in front of the plaintiff's premises on Spring street was utterly void for the reasons stated in the opinion of the referee. It is sufficient to condemn the assessment that it included the expense of the sidewalk on Kimball street, which the common council had not by ordinance ordered to be constructed, and which the plaintiff had not by any notice been required to construct as provided in the charter of the defendant.
Our conclusion, therefore, is that the judgment is right and should be affirmed, with costs.
All concur.
Judgment affirmed.